                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                          CASE NO. CR18-0307-JCC
10
                                   Plaintiff,                  ORDER
11
                     v.
12
            RAQWON SLADE,
13
                                   Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial

16 (Dkt. No. 32) and Defendant’s waiver of speedy trial (Dkt. No. 31). Having thoroughly

17 considered the parties’ motion, the Court FINDS that:

18          (a) taking into account the exercise of due diligence, a failure to grant a continuance in

19 this case would deny counsel for Defendant the reasonable time necessary for effective

20 preparation due to counsel recently being appointed to this case, and the need for more time to

21 review the evidence and prepare for trial, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);

22          (b) a failure to grant such a continuance in this proceeding would likely result in a
23 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);

24          (c) the additional time requested is a reasonable period of delay, given counsel’s need to
25 prepare for trial, to investigate the matter, to gather evidence material to the defense, and to

26 consider possible defenses;


     ORDER
     CR18-0307-JCC
     PAGE - 1
 1          (d) the ends of justice will best be served by a continuance, and the ends of justice
 2 outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 3 U.S.C. § 3161(h)(7)(A); and

 4          (e) the additional time requested between the current trial date of April 1, 2019 and the
 5 new trial date is necessary to provide counsel for Defendant the reasonable time necessary to

 6 prepare for trial, considering counsel’s schedule and all of the facts set forth above.

 7          Therefore, the Court GRANTS the parties’ motion (Dkt. No. 32). Trial in the above-
 8 captioned matter is CONTINUED from April 1, 2019 to June 3, 2019 at 9:30 a.m. The Court
 9 FINDS that the period of delay from the date of this order to the new trial date is excludable time

10 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv). Any pretrial motions shall be filed no

11 later than April 26, 2019.

12          DATED this 1st day of April 2019.




                                                          A
13

14

15

16                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0307-JCC
     PAGE - 2
